PER CURIAM.
This matter is before the Court on petition to approve conditional guilty plea and to enter final order of discipline to violations of Rule 11.02(4) of The Florida Bar Integration Rule and Disciplinary Rules 5-104(A) and 9-102(A) and (B) of The Florida Bar Code of Professional Responsibility. We approve the petition and respondent, Justin C. Montgomery, is hereby suspended from the practice of law for a period of two years, effective April 30, 1981, with a one-year period of probation if and when he is reinstated to membership in The Florida Bar pursuant to Integration Rule, article XI, Rule 11.11 and the applicable bylaws. During respondent’s probation, he shall:
1. Remain active in a program of alcohol rehabilitation;
2. At the end of the one-year probation, submit to The Florida Bar an audit of his trust account demonstrating compliance with the trust account rules promulgated by this Court; and
3. Submit quarterly reports stating that he is maintaining an active status in an alcohol rehabilitation program and submit copies of the quarterly reconciliations of his trust account.
Costs in the amount of $300.00 are hereby taxed against the respondent.
It is so ordered.
ALDERMAN, C. J., and ADKINS, BOYD, MCDONALD and EHRLICH, JJ., concur.